 Case 13-20227               Doc 291    Filed 02/11/19 Entered 02/11/19 16:56:45    Desc Main
                                         Document     Page 1 of 6


                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
In re:                                §    Case No. 13-20227
Eric C Isaacson                       §    Chapter 7
Kimberly A Isaacson                   §
              Debtor(s)               §
                                      §

                             NOTICE OF TRUSTEE’S FINAL REPORT AND
                               APPLICATIONS FOR COMPENSATION
                                 AND DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Joji
Takada, Trustee of the above captioned estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee's Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:
                                       Clerk of the Court
                                       219 South Dearborn
                                       Chicago, Illinois
        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection within 21 days from the mailing of this notice,
serve a copy of the objections upon the trustee, any party whose application is being challenged
and the United States Trustee.

       A hearing on the fee applications and any objection to the Final Report will be held:
                         Date:                     3/19/2019
                         Time:                     9:30 a.m.
                         Location:                Courtroom 613
                                                  219 South Dearborn
                                                  Chicago, Illinois
       If no objections are filed, upon entry of an order on the fee applications, the trustee may
pay dividends pursuant to FRBP 3009 without further order of the Court.

Date Mailed:                                         By:   /s/ Joji Takada
                            2/11/2019                                    Trustee
Joji Takada
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
Tel: 773-790-4888




{00006229 / 2012 / 000 /}
        Case 13-20227                 Doc 291            Filed 02/11/19 Entered 02/11/19 16:56:45                                      Desc Main
                                                          Document     Page 2 of 6


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      EASTERN DIVISION


      In Re:                                                                §
                                                                            §
      Eric C Isaacson                                                       §         Case No. 13-20227
      Kimberly A Isaacson                                                   §
                                                                            §
                             Debtors                                        §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                   177,108.26
                   and approved disbursements of                                                                      $                     75,977.03
                                                            1
                   leaving a balance on hand of                                                                       $                   101,131.23


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: Joji Takada                                        $           12,105.41 $                           0.00 $            12,105.41
       Attorney for Trustee Fees: Law Offices of
       Zane Zielinski PC                                                $           15,785.00 $                   6,720.00 $                  9,065.00
       Attorney for Trustee Expenses: Law Offices
       of Zane Zielinski PC                       $                                       15.84 $                         0.00 $                    15.84
       Accountant for Trustee Fees: Callero and
       Callero LLP                                                      $             1,498.00 $                          0.00 $              1,498.00
       Charges: US Bankruptcy Court Clerk                               $               700.00 $                          0.00 $                700.00
       Other: Erin Studemann                                            $               600.00 $                    600.00 $                         0.00
       Other: Howard and Howard                                         $           52,200.00 $                 52,200.00 $                          0.00
    Other: Howard and Howard
____________________                                                    $             2,431.30 $                  2,431.30 $                         0.00
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
         Case 13-20227           Doc 291   Filed 02/11/19 Entered 02/11/19 16:56:45                 Desc Main
                                            Document     Page 3 of 6

                                                                             Interim Payment    Proposed
                        Reason/Applicant              Total Requested        to Date            Payment
         Other: Illinois Department of Revenue        $          669.00 $             669.00 $               0.00
         Other: Law Office of William Factor          $        8,540.00 $            8,540.00 $              0.00
         Other: Office Of The U. S. Trustee           $          325.00 $                  0.00 $          325.00
                Total to be paid for chapter 7 administrative expenses                 $              23,709.25
                Remaining Balance                                                      $              77,421.98


               Applications for prior chapter fees and administrative expenses have been filed as follows:

                                                                          Interim Payment to
                        Reason/Applicant             Total Requested      Date               Proposed Payment
         Other Prior Chapter Professional Expenses:
         Law Offices Of Arnold H. Landis            $            832.56 $                  0.00 $          832.56
         Other Prior Chapter Professional Fees: Law
         Offices Of Arnold H. Landis                $          8,462.00 $                  0.00 $      8,462.00
                Total to be paid for prior chapter administrative expenses             $               9,294.56
                Remaining Balance                                                      $              68,127.42


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 1,014,217.57 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 6.7 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                 Allowed Amount          Interim Payment to
     Claim No.          Claimant                 of Claim                Date               Proposed Payment
     3                  Bmo Harris Bank N. A.    $      1,011,656.13 $                 0.00 $         67,955.36




UST Form 101-7-NFR (10/1/2010) (Page: 3)
         Case 13-20227           Doc 291     Filed 02/11/19 Entered 02/11/19 16:56:45             Desc Main
                                              Document     Page 4 of 6

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
                        Portfolio Recovery
     5                  Associates, Llc          $          1,061.44 $               0.00 $               71.30
                        Wermer Rogers Doran &
     7                  Ruzon                 $             1,500.00 $               0.00 $              100.76
                Total to be paid to timely general unsecured creditors                $               68,127.42
                Remaining Balance                                                     $                     0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE


                                               Prepared By: Joji Takada
                                                                                     Trustee


     Joji Takada, Chapter 7 Trustee
     6336 North Cicero Avenue, Suite 201
     Chicago, Illinois 60646


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
 Case 13-20227              Doc 291   Filed 02/11/19 Entered 02/11/19 16:56:45   Desc Main
                                       Document     Page 5 of 6


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In re:                                            §      Case No. 13-20227
Eric C Isaacson                                   §      Chapter 7
Kimberly A Isaacson                               §
              Debtor(s)                           §
                                                  §

TO:       See attached Service List

                                      CERTIFICATE OF SERVICE

        I, the undersigned attorney, certify that I served a copy of the NOTICE OF
TRUSTEE’S FINAL REPORT AND APPLICATIONS FOR COMPENSATION AND
DEADLINE TO OBJECT (NFR) upon the person(s) listed above by mailing the same by First
Class U.S. Mail at Chicago, Illinois on the date set forth below, unless a copy was served
electronically which occurs automatically upon the filing of the aforesaid documents with the
Clerk of the Bankruptcy Court through the CM/ECF system.

Date: 2/11/2019                                      /s/ Joji Takada
                                                   Bankruptcy Trustee
Prepared by:
Joji Takada
TAKADA LAW OFFICE, LLC
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
Tel: 773-790-4888




{00010123 / 2013 / 001 /}
 Case 13-20227              Doc 291   Filed 02/11/19 Entered 02/11/19 16:56:45   Desc Main
                                       Document     Page 6 of 6


                                           SERVICE LIST

Electronic Mail Notice List

         Denise A Delaurent   USTPRegion11.es.ecf@usdoj.gov,
          Denise.DeLaurent@usdoj.gov;maria.r.kaplan@usdoj.gov
         Scott C. Frost   sfrost@howardandhoward.com, drizzuto@howardandhoward.com
         Maria Georgopoulos   nd-three@il.cslegal.com
         Sara J Gray   sgraylaw@yahoo.com,
          g10619@notify.cincompass.com;j.sr70007@notify.bestcase.com;debtfreeillinois@gmail.
          com
         Laura A. Hrisko   ND-Two@il.cslegal.com
         Arnold H. Landis   arnoldlandis1@ameritech.net,
          jglandislaw@yahoo.com;skarova@ameritech.net;bryanthompson@ameritech.net;skarova
          @landislaw.net;bthompson@landislaw.net;cle@landislaw.net;alandis@landislaw.net
         Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
         David P Lloyd   courtdocs@davidlloydlaw.com
         James E. Morgan   jem@h2law.com, smckinney@howardandhoward.com
         Gerald Mylander   mcguckin_m@lisle13.com
         Daniel Rubin   drubin@howardandhoward.com
         Glenn B Stearns   mcguckin_m@lisle13.com
         Zane L Zielinski   trustee@zanezielinski.com, fax@zanezielinski.com

First Class Mail Notice List
Eric C. Isaacson                                   BMO Harris Bank N.A.
Kimberly A. Isaacson                               Howard and Howard Attorneys PLLC
2244 Stonehaven Dr.                                attn: Daniel Rubin
Plainfield, IL 60586                               200 S Michigan Ave Ste 1100
                                                   Chicago, Illinois 60604

Portfolio Recovery Associates, LLC                 Wermer Rogers Doran & Ruzon
successor to CHASE BANK USA N.A.                   755 Essington Rd
PO Box 41067                                       Joliet, IL 60435
Norfolk, VA 2354

Office of the U.S. Trustee
(ADMINISTRATIVE)
219 S Dearborn St. Room 873
Chicago, IL 60604




{00010123 / 2013 / 001 /}
